internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc psi 9-plr-162243-02 date date legend decedent spouse date date son daughter dollar_figurea dear this is in response to your letter dated date sent on behalf of the estate of decedent and spouse in which you request a ruling regarding a qualified_terminable_interest_property qtip_election made on decedent’s federal estate_tax_return plr-162243-02 the facts and representations are as follows decedent died testate on date survived by spouse son and daughter articles two and three of decedent’s will bequeath certain specific property to son and spouse respectively article four of decedent’s will bequeaths to spouse that portion of the residuary_estate that together with the total of any other_amounts allowed as a marital_deduction if any equals the maximum allowable marital_deduction then reduced by the amount if any needed to increase the taxable_estate to the largest amount that will after allowing for the unified_credit against the federal estate_tax and the credit_for_state_death_taxes not result in a federal estate_tax payable by decedent’s estate article five of decedent’s will bequeaths to spouse the remainder of the residuary_estate for the duration of spouse’s life article five provides that all of the income from this portion of the residuary_estate shall be retained absolutely by spouse and spouse shall have a right to use all or any part of the principal as she may determine necessary for her maintenance and support in the standards to which she has been accustomed and for her medical dental hospital and nursing expenses including if any expenses of her care and custody during any period of invalidism article five further provides that no person shall have the power to appoint any part of the property to any person other than the spouse finally article five provides that all that remains of this portion of the residuary_estate at the death of spouse or the entire residuary_estate should spouse not survive decedent is bequeathed in accordance with the provisions of articles six through fourteen of decedent’s will articles six through fourteen of decedent’s will bequeath certain specific property to son and daughter in the event spouse does not survive decedent or upon the death of spouse a united_states estate and generation-skipping_transfer_tax return form_706 was timely filed by the executor of decedent’s estate listed on schedule m are all of the interests in property included in decedent’s gross_estate except for the specific property bequeathed to son in article two of decedent’s will all of the property that was bequeathed to spouse pursuant to articles iv and v of decedent’s will is included on schedule m because the property bequeathed to spouse pursuant to article v meets the requirements of qualified_terminable_interest_property under sec_2056 and ii and the value of the property is listed on schedule m the estate is deemed to have made an election to have such property treated as qualified_terminable_interest_property under sec_2056 you have requested that we disregard the qtip_election made on decedent’s form_706 and treat it as null and void in accordance with revproc_2001_38 2001_24_irb_1335 in addition you ask that we rule that the property for which the election is plr-162243-02 disregarded under this procedure will not be includible in the gross_estate of spouse under sec_2044 sec_2056 provides that the value of a decedent’s taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that a deduction is not allowed for terminable interests that pass to the spouse an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides that qualified_terminable_interest_property shall be treated as passing to the surviving_spouse and no part of such property shall be treated as passing to any person other than the surviving_spouse thus the value of such property is deductible from the value of the gross_estate under sec_2056 and is not treated as a terminable_interest under sec_2056 qualified_terminable_interest_property is property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable a qtip_election has transfer_tax consequences for the surviving_spouse sec_2044 and b provides generally that the value of the gross_estate includes the value of any property in which the decedent has a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 under sec_2519 and b any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest further the surviving_spouse will in the absence of a reverse_qtip_election under sec_2652 be treated as the transferor of the property for generation-skipping_transfer_tax purposes under sec_2652 in the case of a qtip_election to which revproc_2001_38 2001_24_irb_1335 applies the service will disregard a qtip_election made under sec_2056 and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 revproc_2001_38 applies to qtip elections under sec_2056 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally plr-162243-02 determined for federal estate_tax purposes revproc_2001_38 does not apply in situations where a partial_qtip_election was required with respect to a_trust to reduce the estate_tax liability and the executor made the election with respect to more trust property than was necessary to reduce the estate_tax liability to zero nor does it apply to elections that are stated in terms of a formula designed to reduce the estate_tax to zero in this case the election under sec_2056 to treat property as qualified_terminable_interest_property was not necessary to reduce the estate_tax to zero because no estate_tax would have been imposed whether or not the election was made the outright bequests to spouse pursuant to articles three and four of decedent’s will qualify for the marital_deduction under sec_2056 you have represented that the value of the remaining property in the gross_estate which includes the property bequeathed to son pursuant to article two and the property bequeathed to spouse pursuant to article five equals dollar_figure date of death values after applying the unified_credit amount under sec_2010 the estate’s federal estate_tax liability is reduced to zero because the qtip_election in this case was not necessary to reduce the estate_tax liability to zero revproc_2001_38 applies and the service will disregard the qtip_election and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the property for which the election is disregarded will not be includible in the spouse’s gross_estate under sec_2044 an amended form_706 should be filed with the internal_revenue_service center cincinnati ohio listing on schedule m only those assets that passed outright to spouse pursuant to articles three and four of decedent’s will a copy of this letter should be attached to the amended_return a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-162243-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely melissa c liquerman ________________________ melissa c liquerman chief branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
